Citation Nr: 0522071	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  94-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for headaches, to 
include as secondary to service-connected mitral valve 
prolapse.

2.  Entitlement to service connection for dizziness, to 
include as secondary to service-connected mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from August 1985 to 
January 1989, and from December 1990 to May 1991.  He also 
had periods of training as a member of the Florida Army 
National Guard.  Those periods do not appear to be of concern 
as to these issues, especially in view of the outcome below.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that denied service 
connection for a cardiac disorder and for headaches and 
dizziness.  Appellant was subsequently granted service 
connection for the cardiac disorder, diagnosed as mitral 
valve prolapse, and the issues remaining for appellate review 
are as listed on the title page.

Appellant testified in a hearing before the RO's Hearing 
Officer in September 1993, and he testified before various 
Board Members at Travel Board's in February 1994, June 1997, 
and May 1999.  The Member who conducted the first hearing has 
left the Board.  This decision will be entered by the two 
remaining Members who conducted hearings, and a third Member.  
Transcripts of the first and third hearings are on file.  
Unfortunately, the transcript of the second hearing has been 
lost and cannot be reconstructed.

These claims were most recently remanded for further 
development in December 1999.  That development has been 
accomplished, and the file has been returned to the Board for 
appellate review.  In that decision service connection for a 
cardiovascular disease manifested by mitral valve prolapse 
was granted.

In view of the conclusion below that dizziness is a 
manifestation of the mitral valve prolapse, this is a 
possibility that there may be a desire for consideration of 
the issue of assignment of a separate compensable rating for 
dizziness.  If appellant or his representative desires 
consideration of such issue, application should be 
specifically made to the RO.


FINDINGS OF FACT

1.  Appellant has a service-connected disability for mitral 
valve prolapse, currently rated as 10 percent disabling.

2.  Competent medical opinion of record states that appellant 
has headaches that are as likely as not consequent to his 
service-connected mitral valve prolapse.

3.  Dizziness is a symptom of the underlying service 
connected mitral valve pathology, and is currently considered 
in the rating for that disorder.  A separate disability 
manifested by dizziness has not been shown.

4.  Dizziness is one of the rating criteria under which 
mitral valve prolapse is evaluated under the rating schedule.  
Appellant's dizziness is accordingly compensated under his 
service-connected disability for mitral valve prolapse.  To 
that extent the appeal is allowed.


CONCLUSIONS OF LAW

1.  With resolution of benefit of the doubt in appellant's 
favor, appellant's headaches are proximately due to, the 
result of, or aggravated by his service-connected mitral 
valve prolapse.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  Appellant's dizziness is a manifestation of the service-
connected mitral valve prolapse.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  No further assistance in developing the 
facts pertinent to the issues is required.

II.  Factual Background

Appellant's service medical records are on file.  His 
enlistment physical examination in June 1984 showed no 
abnormalities.  An orthopedic clinic note dated August 1988 
showed treatment for whiplash/sprain following a motor 
vehicle accident.  A Report of Medical Examination in 
September 1990 showed no abnormalities, although an emergency 
room treatment note in September 1990 showed complaint of 
migraine headache.  A clinical note from the Troop Medical 
Clinic dated December 1990 showed complaint of headaches for 
the past two years, but worsening over the last six months, 
and dizziness for the past ten years.  A National Guard 
treatment note shows that appellant complained of headaches 
without current dizziness in August 1992.  In National Guard 
Reports of Medical History dated April 1991, July 1993, and 
August 1998, appellant reported a history of frequent or 
severe headaches and dizziness or fainting spells.  On the 
Report of Medical History from August 1998, the interviewing 
medical officer noted that appellant's frontal and severe 
headaches were reportedly associated with visual blackouts, 
that they occurred every 3 months, that they lasted for 1 to 
2 hours, and that they had been occurring for approximately 
10 years.  

Treatment notes from Family Medical Practice, a private 
medical provider, show that appellant presented in September 
1991 with complaint of dizziness, weakness, and headaches of 
three days duration.  Dizziness began one week previously and 
was aggravated by stress.  Headaches were described as fixed, 
intermittent, of two to three hours duration, and non-
radiating.  The provider's impression was tachyarrhythmia.  A 
subsequent note by Dr. G.A.I. states, "the patient's 
symptoms are most likely occurring as a consequence of 
supraventricular tachyarrhytmias with rapid ventricular 
response rate."

Appellant received a workup by private cardiologist M.V.B. in 
October 1991.  Appellant described symptoms of sudden and 
acute dizziness, pre-syncopal episodes, and short-term 
blackouts associated with dull headaches, difficulty thinking 
clearly, and drowsiness.  Dr. MVB performed a complete 
physical examination and recorded his observations.  Dr. 
MVB's diagnosis was severe cardiac arrhythmias, rule out pre-
excitation syndrome or mitral valve prolapse.

Appellant had a VA medical examination (cardiac) in October 
1992.   Appellant reported a 1-2 year history of 
supraventricular tachycardia, and reported that during an 
evaluation for recurrent dizziness he was noted to have an 
abnormal heartbeat.  He complained of occasional episodes of 
dizziness and stated that he was currently on two 
medications.  The examiner noted his clinical observations in 
detail.  The examiner's impression was supraventricular 
tachycardia of uncertain diagnosis.

Appellant had a VA general medical examination in October 
1992.  Appellant complained of current chronic headaches that 
began prior to his service in the Persian Gulf, and shortness 
of breath beginning after his return from the Persian Gulf.  
Physical examination was generally unremarkable.

Appellant had a VA neurological examination in October 1992.  
He complained of a 2-year history of headaches.  Appellant 
described his headaches as bitemporal, "crushing" in 
nature, and with a tight band-like sensation.  Appellant 
stated that the headaches occurred at intervals of several 
weeks, but that 50 percent of the time he had constant 
headache.  Appellant stated that the onset of headaches was 
unrelated to the time of day.  Appellant also complained of 
dizziness, which he described as a general pressure sensation 
on the brain rather than a spinning sensation.  The examiner 
conducted a detailed neurological examination of appellant 
and recorded his observations.  The examiner's impression was 
muscle tension headaches, and normal neurologic examination.

Appellant testified before the RO's Hearing Office in 
September 1993.  Appellant testified that he believed his 
headaches were consequent to an automobile accident that he 
had in his first period of military service, in Panama 
(Transcript, pg. 1).  Appellant had severe headaches for a 
month after the car accident, which he reported at the time, 
but no specialist studies were conducted to determine the 
source (Transcript, pg. 1).  The headaches continued for the 
remainder of appellant's first tour of active duty, a period 
of 4 to 5 months (Transcript, pg. 1-2). Appellant went 
straight into the active reserve after his discharge, and he 
reported his ongoing headaches at the time that he was 
mobilized for Operation Desert Storm (Transcript, pg. 2).  
The headaches became more severe and more frequent during and 
after his second period of service, and were accompanied by 
ever dizziness (Transcript, pg. 3).  Appellant was informed 
by a civilian cardiac specialist that he had tachyarrhythmia 
and tachycardia, and that dizziness and headaches can evolve 
from irregular heartbeat (Transcript, pg. 3).

Appellant testified that he did not seek treatment for his 
headaches during his second tour of active duty, but rather 
took nonprescription pain medication (Transcript, pg. 6).  He 
testified that he had headaches prior to the automobile 
accident, but those previous headaches were much less severe, 
and there was no associated dizziness at that time 
(Transcript, pg. 8).        

Appellant testified before the Travel Board in February 1994.  
Appellant testified that he began having headaches after a 
car accident in Panama during his first tour of active duty 
(Transcript, pg. 3).  Prior to coming on active duty, he had 
only regular headaches, but after his accident he began to 
experience severe headaches that were not relieved by 
medication (Transcript, pg. 3).  Appellant reported the 
headaches and was given pain medication (Transcript, pg. 3-
4).  The headaches tended to come and go on an irregular 
basis (Transcript, pg 4).

Appellant testified that his dizziness would sometimes come 
with the headaches and at other times would come by itself 
(Transcript, pg. 4).  Dizziness would be of varying severity 
(Transcript, pg. 4).  Appellant's family doctor discovered an 
irregular heartbeat, and told appellant that the irregular 
heartbeat and the headaches could be related (Transcript, pg. 
4-5).   The connection is that appellant's irregular 
heartbeat deprives the brain of oxygen, which in turn causes 
the dizziness and headaches (Transcript, pg. 11).  The 
headaches that appellant had in the 1988 period contemporary 
to his car accident, and the headaches that appellant had 
contemporary to the arrhythmia diagnosis in 1991, have been 
similar in symptomatology (Transcript, pg. 11).  The 
dizziness has become worse, although medication helps to 
control it (Transcript, pg. 11).

Appellant had a VA neurological examination in December 1998.  
Appellant complained of a 10-year history of dull, constant, 
band-like headaches.  Headaches occurred at most once per day 
and at least once very one or two months, with an average of 
three to four per month.  Appellant denied auras such as 
nausea, photophobia, phonophobia, vomiting, gastrointestinal 
distress, or mood swings.  There was some photophobia when 
symptoms were severe, as well as difficulty remaining asleep.  
The examiner conducted a neurological examination and 
recorded his findings.  The examiner's impression was 
musculoskeletal/tension headaches, possibly consequent to a 
neck injury.

Appellant had a VA cardiological examination in December 
1998.  The examiner reviewed the C-file and appellant's 
medical chart.  Appellant reported having a near-syncopal 
episode shortly after returning from the Persian Gulf in May 
1991, and a similar episode several months thereafter.  
Appellant also reported occasional dizziness and 
lightheadedness.  The examiner conducted a physical 
examination of appellant and recorded his observations.  The 
examiner's assessment was that he could not correlate any of 
the arrhythmias with appellant's symptoms of near syncope or 
dizziness or headaches. 

Appellant testified before the Travel Board in May 1999.  
Appellant testified that he consulted a private cardiologist 
shortly after he returned from the Gulf War because he had 
several occasions of visual blackout while driving 
(Transcript, pg. 5-6).  Appellant testified that he was not 
currently experiencing dizziness, but the headaches had 
become increasingly severe (Transcript, pg. 10-11).   
Appellant was currently taking over-the-counter pain 
relievers for his headaches (Transcript, pg. 11).  Appellant 
believed that the environment of the Persian Gulf environment 
aggravated his condition; that environment included stress of 
potential enemy attack, thick smoke, and pervasive soot 
(Transcript, pg. 11-12).  

Appellant submitted nine photographs at the time of the 
Travel Board hearing.  These photographs depict American 
troops encamped in extremely arid conditions, burning oil 
well fires nearby, and extremely dark skies.

In December 1999, the Board issued a decision that granted 
service connection for a cardiovascular disability, currently 
diagnosed as mitral valve prolapse.  The same action remanded 
the issue of service connection for headaches and dizziness 
for further development.

A rating decision in January 2001 rated the service-connected 
mitral valve prolapse as 10 percent disabling, and deferred 
the issue of service connection for headaches and dizziness 
pending reexamination.

Appellant had a VA neurological examination in March 2001.  
Appellant reported that his headaches began shortly after 
returning from Saudi Arabia in 1991, and would occur in 
cycles (daily headaches for one or two weeks, and then no 
headaches for one or two months).  Headaches were mostly in 
the bitemporal area, but a recent headache was in the 
occipital area and down the neck.  Appellant also reported a 
couple of near-fainting episodes in the 1990s, but he had not 
had any more dizziness in the previous year and one-half.  
The examiner conducted a physical examination of appellant 
and recorded his observations in detail.  The examiner's 
impression was as follows: (1) recurrent headaches, possibly 
migraine in nature, and (2) remote episodes of dizziness, 
resolved, suspicious for orthostasis.

The Board referred the case to the Veterans Health 
Administration (VHA) for a specialist opinion in May 2003.  
Specifically, the reviewing physician was asked to provide a 
medical opinion as to whether appellant currently suffers 
from headaches and/or dizziness, and, if so, whether the 
disability is related to any incident or injury in service, 
to include whether the disability is secondarily related to 
appellant's service-connected mitral valve prolapse.  

The file contains a response dated April 2003 in which a VA 
cardiologist at the Washington, D.C., VA Medical Center 
(VAMC) stated that if a neurologist assessed appellant as 
having migraine headaches, then one could make the connection 
between those headaches and mitral valve prolapse.  In regard 
to dizziness, the cardiologist stated a belief that 
appellant's past dizziness was due to mitral valve prolapse, 
although it was not clear from the file whether appellant 
currently experienced dizziness.

The file also contains an undated response from a physician 
at the Atlanta VAMC stating that it is difficult to determine 
whether appellant has headaches that are secondary to mitral 
valve prolapse, as opposed to a separate cause such as muscle 
tension or migraine headaches.  In regard to dizziness, the 
physician stated that it is reasonable to say that 
appellant's dizziness is related to the cardiac condition.

Finally, the file contains an opinion by two VA physicians 
from the Montgomery, Alabama, VAMC stating that dizziness and 
headaches are not secondary to mitral valve prolapse.  In 
support, they cite a treatise article that states most 
patients with mitral valve prolapse are asymptomatic and are 
diagnosed only because the characteristic sounds are heard 
during physical examination, or because of such symptoms as 
atypical chest pain, palpitations, cerebrovascular episodes, 
or history of heart murmur.  
        
III.  Analysis

General Principles of Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

Service Connection for Headaches

The VA neurological examiner in March 2001 recorded an 
impression of recurrent headaches, possibly migraine in 
nature, so the first Wallin element (medical evidence of a 
current disability) is satisfied.  Appellant has a service-
connected disability for mitral valve prolapse, rated as 10 
percent disabling, so the second Wallin element (evidence of 
current service-connected disability) is satisfied.  
  
The third Wallin element is medical evidence of nexus between 
the claimed disability and the service-connected disability, 
and in this case the medical opinions are contradictory.  The 
physicians at Montgomery VAMC stated flatly there is no 
causal relationship between headaches and the service-
connected mitral valve prolapse.  On the other hand, the 
physician at Washington VAMC stated that one could make a 
connection between migraine headaches and the service-
connected disability, if indeed appellant has migraine 
headaches.  Finally, the physician in Atlanta VAMC stated 
that it is difficult to determine whether headaches are 
secondary to mitral valve prolapse or to some separate 
entity, and thus provides no affirmative evidence either for 
or against nexus. 

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  
 
The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In this case, the Board finds that the conflicting medical 
opinions were authored by physicians of equal competence, 
with equal access to medical evidence and equal knowledge of 
the criteria for service connection.  The medical evidence in 
this case is therefore at least in equipoise in regard to the 
issue of nexus between the claimed disability and the 
service-connected disability.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, since 
the evidence is in equipoise, the benefit-of-the-doubt rule 
applies to appellant's advantage and the claimed benefit 
should be granted.

Service Connection for Dizziness

Dizziness is typically a symptom, not a separate disease or 
disability for which service connection can be granted.  
Appellant's service-connected disability, mitral valve 
prolapse, is rated under 38 C.F.R. § 4.104, Diagnostic Code 
7000 (2004).  Under this diagnostic code, "dizziness" is a 
specific factor in determining the level of disability to be 
assigned.  It is not, however, a separate pathology for which 
secondary service connection can be granted.  Thus, this 
symptom may be considered service connected as part and 
parcel of the service-connected disorder.  As noted, whether 
there is a basis for assignment of a separate compensable 
rating is a separate issue.

There is no indication in the file that appellant's dizziness 
is consequent to a specific, diagnosed pathology other than 
the mitral valve syndrome itself.  The opinion of the 
Washington VAMC physician states that appellant's dizziness 
in the past was likely related to his multiple dysrhythmias, 
which in turn were related to mitral valve prolapse.  
Similarly, the opinion of the Atlanta VAMC physician is that 
it is reasonable to say that dizziness is "secondary" to 
the cardiac condition.  These medical opinions are relevant 
to the schedular evaluation of the mitral valve prolapse 
itself, but that is not an issue before the Board.  Thus, to 
the limited extent that dizziness is considered part of the 
service-connected disability, service connection is 
considered granted.




	(CONTINUED ON NEXT PAGE)



ORDER

With resolution of reasonable doubt in appellant's favor, 
service connection is granted for headaches, as secondary to 
service-connected mitral valve prolapse.  

Service connection for dizziness as secondary to service-
connected mitral valve prolapse is granted to the extent that 
the dizziness is a symptom of the service-connected disorder.

The appeal is allowed to the extent indicated.


______________________________          
______________________________
           C. W. SYMANSKI		RENÉE M. PELLETIER    
          Veterans Law Judge,                                      
Veterans Law Judge,
      Board of Veterans' Appeals                         
Board of Veterans' Appeals


	                               
__________________________________
	MICHAEL D. LYON 
	Veterans Law Judge,
 	  Board of Veterans' Appeals



 Department of Veterans Affairs


